IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROLAND KITTRELL,                             : No. 819 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
TIMOTHY WATSON, RODNEY                       :
KAUFFMAN, MR. GRASSMYER, MR.                 :
ORDORF, MR. EVANS,                           :
                                             :
                   Respondents               :


                                        ORDER



PER CURIAM

     AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Eakin did not participate in the decision of this matter.